Citation Nr: 9925638	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  93-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty for training from July 1979 to 
March 1980.  There also appear to be additional periods of 
active and inactive duty for training but those periods are 
unverified and this has been a reason for previous remand 
action.

This case has twice previously been remanded in February 1994 
and again in April 1997.  During the most recent remand, the 
RO granted service connection for left shoulder impingement 
syndrome residual to a May 1987 injury which perhaps occurred 
during a period of active duty for training with a 10 percent 
evaluation effective from the date of claim of November 1988.  
Also on remand, the RO considered and denied claims for 
service connection for a heart disability and for 
fibromyalgia on the basis that these claims were not well 
grounded.  The veteran has been notified of these decisions.


REMAND

The Board is certainly aware that certain issues of the 
veteran's appeal have been in appellate status for a lengthy 
period and have already been the subject of two prior remand 
actions.  However, although the representative most recently 
indicated no particular dissatisfaction with the development 
conducted on remand, the Board finds that the necessary 
development requested in its last April 1997 remand action 
has not been satisfactorily completed.  In Stegall v. West, 
11 Vet. App. 268 (1998), the U.S. Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
conferred on the veteran, as a matter of law, the right to 
compliance with the remand orders.  A remand imposed upon VA 
the duty to ensure compliance with the terms of the remand.  

The first problem is that despite earlier attempts, the Board 
is still not adequately informed of the veteran's periods of 
active and inactive duty for training.  This is obviously 
essential since the veteran's claims for service connection 
must be considered with respect to injuries or diseases which 
actually became manifest during a period of active duty for 
training (or injuries which occurred during inactive duty for 
training).  As aptly pointed out by the RO, it is necessary 
that the veteran present evidence showing actual onset or 
manifestation of disease or injury during qualifying Reserve 
service, not evidence which merely shows that she was treated 
for same during such periods.

It is clear that the veteran, who was an Army reservist, 
performed basic training and advanced infantry training on 
active duty for training from July 1979 to March 1980.  
Periods of active duty for training thereafter are not clear.  
In our April 1997 remand, the Board requested the RO to 
contact the service department to verify all periods of 
inactive and active duty training after 27 March 1980.  On 
remand, in July 1997, the RO requested the veteran herself to 
provide the names and addresses of all Reserve units she 
served with after 11 July 1983, through 1988.  The veteran 
thereafter submitted certain copies of her Reserve unit 
assignments which seemed to verify active duty for training 
from 15-28 September 1985, from 15-29 June 1986, and from 3-
16 May 1987. 

However, the service department has never verified any of 
this service or, conversely, the RO has not identified all 
periods of active and inactive duty for training found to 
exist and presented them to the veteran for her concurrence 
or disagreement.  The veteran has argued that she was on 
active duty for training continuously from October 1982 to 
March 1983 while attending some form of schooling or "voc 
tech."  While service personnel records show some schooling 
during this period, it is not clear what her reserve military 
status was during this time.  It is certainly unclear whether 
or not the veteran had any period of active or inactive duty 
for training between March 1980 and the next period of active 
duty for training verified in September 1985.  Another 
attempt to accurately verify all periods of active duty for 
training must be accomplished. 

The Board is aware that on occasion the RO has satisfied 
itself that all development possible has already been 
completed.  Unfortunately, there has been no specific 
discussion of this in any recent rating action or 
supplemental statement of the case.  While two-week periods 
of active duty for training appear sufficiently identified 
from September 1985, June 1986, and May 1987, the veteran has 
in testimony argued that she performed active duty for 
training from October 1982 through July 1983 and/or that she 
performed active duty for training during her participation 
in "Voc Tech" school (that may be during the same period).  
It appears that the veteran may have confused the concepts of 
simply being assigned to a Reserve military unit and actual 
periods of qualifying service with such a unit (active duty 
for training, inactive duty for training).  

Unfortunately, a review of the evidence on file, including 
personal hearings, reveals that the veteran has been rather 
unclear in stating actual times, dates, and places of onset 
of her various claimed disabilities.  That makes it more 
difficult to focus on particular time periods and particular 
periods of qualifying service.  However, the Board is at a 
loss as to how it may review a significant quantity of 
clinical evidence with an eye toward determining approximate 
dates of clinical onset of various disabilities without 
knowing all relevant periods of qualifying active and 
inactive duty for training from the time the veteran was 
separated from active duty for training in March 1980 through 
the time she was placed on the temporary disability retired 
list in 1988 (excluding the three two-week periods of active 
duty for training in September 1985, June 1986, and May 
1987).

In the April 1997 remand, the Board requested the RO to 
contact the service department to request verification of all 
periods of inactive and active duty for training after March 
1980.  In developing this issue, the RO then requested the 
veteran to identify the names and addresses of all Reserve 
units she served with from 1983 to 1988.  The veteran 
responded with certain information identifying certain 
periods of active duty for training and identifying certain 
units of assignment.  However, there does not appear to have 
been any request for certification of qualifying periods of 
active and inactive duty training made to any service 
department.

VA Manual M21-1, Chapter 7, Section 7.01d, provides that 
active duty for training is not considered active duty unless 
service connection is granted for a condition incurred or 
aggravated during the period of active duty for training.  
The presumption of soundness is not applicable to an 
individual who has served only on active duty for training 
and has not established any service-connected disability.  
However, if a veteran is service connected for a disability 
which occurred during active duty for training, the 
presumption of soundness would then apply for other 
disabilities alleged to have been incurred during that period 
of active duty for training.  Paulson v. Brown, 7 Vet. App. 
466 (1995).

Also in the April 1997 remand, the Board requested the RO to 
ask the National Personnel Records Center (NRPC) to search 
for additional service medical records.  A search for records 
created at the Naval Regional Medical Center (NRMC) in 
Orlando, Florida, between 1980 and 1984 as a dependent of her 
husband, was to be conducted.  The veteran has argued that 
treatment records from this facility will demonstrate 
qualifying service onset of claimed disability.  On remand, 
there is evidence that such a request was initiated.  There 
then appears to be a response from NPRC asking clarification 
as to whether the RO needs only clinical records of the 
veteran as a dependent of her military member husband or 
whether the RO also needed service verification.  There then 
appears to be a response again asking for treatment records 
of the veteran as a dependent of her military husband at the 
"Orlando Regional Medical Center."  There is then an NRPC 
response in October 1997 asking to "please state which 
medical center in Orlando, Florida, Navy or Army?"  However, 
there does not appear to have been any response or other 
communication or follow-up responses to NRPC by the RO on 
file.  While the RO may have satisfied itself that there are 
no or no additional medical records for the veteran from the 
Naval Regional Medical Center in Orlando, Florida, there is 
insufficient documentation (or RO discussion) on file for the 
Board to arrive at any conclusion.  The purported treatment 
records are those created by a service facility and 
purportedly in Government possession.  An adequate search for 
those records must be conducted and records must either be 
located or the fact that no records are available must be 
clearly documented.

During her most recent hearing before the undersigned in 
March 1997, the veteran made reference to medical treatment 
by two specific physicians, Drs. Chin and Paul John.  A 
request for assistance in obtaining records from these 
doctors was sent by the RO to the veteran in June 1997.  
There was no specific reply.  The veteran is reminded that 
she has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, should its efforts to obtain evidence prove 
unsuccessful for any reason which a claimant can rectify, VA 
shall so notify the claimant and advise her that the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159(c) (1998).

For these reasons and bases, the claim is again REMANDED to 
the RO for the following actions:  

1.  The RO should send a letter to the 
veteran requesting that she write a 
simple statement explaining the basis of 
her claims for entitlement to service 
connection for disorders of the knees, 
feet, back, psyche, and headaches.  That 
is, she should be requested to provide a 
simple written explanation of how she 
believes that each of her claimed 
disorders was caused or aggravated by a 
period of qualifying active or inactive 
duty for training, with specific times, 
dates, places, etc. (mere membership in 
the Reserves at a time of disability 
onset is insufficient).  It should be 
explained that diseases or injuries which 
had their actual onset during a period of 
active duty training may be service 
connected.  Injuries, but not diseases, 
which had actual onset during a period of 
inactive duty for training may also be 
service connected.  It should be 
explained that the veteran has the burden 
of coming forward with sufficient 
evidence to make her claims for service 
connection well grounded.  The veteran 
should also again be requested to 
indicate the relevance, if any, of any of 
her medical treatment with Drs. Chin and 
Paul John.  She should be requested to 
identify whether these doctors are VA or 
private physicians and the periods of 
time she received treatment by these or 
any other specifically identified 
physicians and with her assistance and 
consent, if necessary, copies of all 
records of her treatment with these or 
any other physicians should be obtained 
for inclusion in the claims folder.  If 
these records are unavailable, the 
details of such search must be included 
in the claims folder.  She should also be 
offered the opportunity of submitting any 
additional evidence or argument she may 
choose in support of her claims.

2.  A military records specialist should 
review the file and take whatever steps 
are necessary to ascertain and verify all 
periods of the veteran's inactive and 
active duty training after March 1980 
(with particular emphasis being placed on 
any lengthy period of active duty for 
training schooling, as alleged by the 
veteran).  A preliminary review of M21-1 
does not reveal any specific method for 
conducting this inquiry.  It appears that 
inquiries may be sent to the service 
department, including perhaps the 
specific Reserve units to which the 
veteran was assigned and there is 
information about some if not all of 
those units already on file.  It also 
appears that requests for certification 
or verification of periods of the 
veteran's inactive and active duty 
training may be available from the 
National Personnel Records Center.  
Perhaps copies of all available and 
relevant service personnel records should 
be forwarded with these requests to 
assist the service department or NPRC in 
their search.  At present, active duty 
for training is verified from July 1979 
to March 1980, as well as two-week 
periods in September 1985, June 1986, and 
May 1987.  A concerted effort to 
specifically identify all active and 
inactive duty training periods from March 
1980 through the veteran's placement on 
the temporary disability retirement list 
in 1988 should be made.  The results of 
the search must be clearly documented in 
the claims folder.  

3.  The RO should request the National 
Personnel Records Center to conduct a 
search to locate medical records of the 
veteran's treatment at the Naval Regional 
Medical Center (NRMC) in Orlando, 
Florida, between 1980 and 1984 as a 
dependent of her husband (redacted, 
[redacted]).  If any of those records 
are unavailable, or are duplicates of           
those already on file, those facts should 
be annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.  The results of 
the search must be clearly documented in 
the claims folder..  

4.  If, and only if, any additional 
evidence obtained pursuant to this remand 
causes the RO to conclude that any of the 
veteran's claims for service connection 
are well grounded, then in the RO's 
discretion, any necessary additional VA 
examinations should be requested.  If any 
such examination is ordered, the claims 
folder must be made available to the 
examiners for review in conjunction with 
any examination conducted.  

5.  Additionally, and regardless of any 
other medical examination referral, at 
the conclusion of the development, the 
veteran's claims folder should be 
referred to the VA physician (DM) who 
conducted an examination "for feet" on 
February 11, 1998 (if he is available, if 
not, disregard this paragraph).  This 
physician should be requested to explain 
the statement he previously made in his 
February 1998 examination on page 4 where 
he stated that "all the patient's pain is 
related to activities that she described 
in the military."  He should be requested 
to indicate whether that is simply a 
statement of history as provided him by 
the veteran herself or whether he 
independently concluded that all of her 
pain is specifically related to military 
activities, in which case he should be 
specifically requested to provide 
detailed reasons and bases for this 
conclusion including reference to 
relevant clinical and other evidence on 
file which shows that the veteran's 
disabilities are indeed related to events 
of active or inactive duty training.

5.  After completion of the above 
development, the RO should again review 
all of the evidence on file.  If any 
benefit on appeal is not granted, a 
supplemental statement of the case must 
be produced and the veteran and her 
representative provided an opportunity to 
respond.  This subsequent rating action 
or supplemental statement of the case 
must first clearly explain the outcome of 
the RO's search for verification or 
certification of all periods of active 
and inactive duty for training from March 
1983 through 1988.  These periods must be 
verified and explained so that when this 
evidence is provided to the veteran she 
may have an opportunity to respond.  
Additionally, the RO should indicate the 
factual reasoning for previous final 
denials of claims for service connection 
for disorders of the knees, back, feet 
and psyche and should then evaluate the 
newness and materiality of all evidence 
submitted since the time of those prior 
final denials.  All attempts at 
development in accordance with this 
remand should be discussed.  Thereafter, 
the case should be returned to the Board 
for further appellate review.  No action 
is required of the veteran until and 
unless she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).  

